Exhibit 4.1 AEP TEXAS CENTRAL TRANSITION FUNDING III LLC, Issuer, and U.S. BANK NATIONAL ASSOCIATION, Indenture Trustee and Securities Intermediary INDENTURE Dated as of March [], 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 2 SECTION 1.01. Definitions. 2 SECTION 1.02. Incorporation by Reference of Trust Indenture Act. 2 SECTION 1.03. Rules of Construction. 2 ARTICLE II THE TRANSITION BONDS 3 SECTION 2.01. Form 3 SECTION 2.02. Denominations of Transition Bonds. 3 SECTION 2.03. Execution, Authentication and Delivery 4 SECTION 2.04. Temporary Transition Bonds. 5 SECTION 2.05. Registration; Registration of Transfer and Exchange of Transition Bonds. 5 SECTION 2.06. Mutilated, Destroyed, Lost or Stolen Transition Bonds. 6 SECTION 2.07. Persons Deemed Owner. 7 SECTION 2.08. Payment of Principal, Premium, if any, and Interest; Interest on Overdue Principal; Principal, Premium, if any, and Interest Rights Preserved. 7 SECTION 2.09. Cancellation. 9 SECTION 2.10. Outstanding Amount; Authentication and Delivery of Transition Bonds 9 SECTION 2.11. Book-Entry Transition Bonds. 12 SECTION 2.12. Notices to Clearing Agency. 13 SECTION 2.13. Definitive Transition Bonds. 13 SECTION 2.14. CUSIP Number. 13 SECTION 2.15. Letter of Representations. 14 SECTION 2.16. Tax Treatment. 14 SECTION 2.17. State Pledge. 14 SECTION 2.18. Security Interests. 14 ARTICLE III COVENANTS 16 SECTION 3.01. Payment of Principal, Premium, if any, and Interest. 16 SECTION 3.02. Maintenance of Office or Agency. 16 SECTION 3.03. Money for Payments To Be Held in Trust. 16 SECTION 3.04. Existence. 18 SECTION 3.05. Protection of Transition Bond Collateral 18 SECTION 3.06. Opinions as to Transition Bond Collateral. 18 SECTION 3.07. Performance of Obligations; Servicing; SEC Filings. 19 SECTION 3.08. Certain Negative Covenants. 22 SECTION 3.09. Annual Statement as to Compliance. 23 SECTION 3.10. Issuer May Consolidate, etc., Only on Certain Terms. 23 SECTION 3.11. Successor or Transferee. 25 SECTION 3.12. No Other Business. 26 SECTION 3.13. No Borrowing. 26 SECTION 3.14. Servicer’s Obligations. 26 Page SECTION 3.15. Guarantees, Loans, Advances and Other Liabilities. 26 SECTION 3.16. Capital Expenditures. 26 SECTION 3.17. Restricted Payments 26 SECTION 3.18. Notice of Events of Default. 27 SECTION 3.19. Further Instruments and Acts. 27 SECTION 3.20. [Reserved]. 27 SECTION 3.21. Inspection 27 SECTION 3.22. Sale Agreement, Servicing Agreement, Administration Agreement and Intercreditor Agreement Covenants. 28 SECTION 3.23. Taxes. 29 ARTICLE IV SATISFACTION AND DISCHARGE; DEFEASANCE 30 SECTION 4.01. Satisfaction and Discharge of Indenture; Defeasance. 30 SECTION 4.02. Conditions to Defeasance. 31 SECTION 4.03. Application of Trust Money. 33 SECTION 4.04. Repayment of Moneys Held by Paying Agent. 33 ARTICLE V REMEDIES 33 SECTION 5.01. Events of Default. 33 SECTION 5.02. Acceleration of Maturity; Rescission and Annulment 35 SECTION 5.03. Collection of Indebtedness and Suits for Enforcement by Indenture Trustee. 36 SECTION 5.04. Remedies; Priorities. 37 SECTION 5.05. Optional Preservation of the Transition Bond Collateral. 39 SECTION 5.06. Limitation of Suits. 39 SECTION 5.07. Unconditional Rights of Holders To Receive Principal, Premium, if any, and Interest. 40 SECTION 5.08. Restoration of Rights and Remedies. 40 SECTION 5.09. Rights and Remedies Cumulative. 40 SECTION 5.10. Delay or Omission Not a Waiver. 40 SECTION 5.11. Control by Holders. 40 SECTION 5.12. Waiver of Past Defaults. 41 SECTION 5.13. Undertaking for Costs. 41 SECTION 5.14. Waiver of Stay or Extension Laws 42 SECTION 5.15. Action on Transition Bonds. 42 ARTICLE VI THE INDENTURE TRUSTEE 42 SECTION 6.01. Duties of Indenture Trustee. 42 SECTION 6.02. Rights of Indenture Trustee. 44 SECTION 6.03. Individual Rights of Indenture Trustee. 45 SECTION 6.04. Indenture Trustee’s Disclaimer. 45 SECTION 6.05. Notice of Defaults. 45 SECTION 6.06. Reports by Indenture Trustee to Holders. 46 SECTION 6.07. Compensation and Indemnity. 47 SECTION 6.08. Replacement of Indenture Trustee and Securities Intermediary. 47 SECTION 6.09. Successor Indenture Trustee by Merger 48 SECTION 6.10. Appointment of Co-Trustee or Separate Trustee. 49 SECTION 6.11. Eligibility; Disqualification. 50 ii Page SECTION 6.12. Preferential Collection of Claims Against Issuer. 50 SECTION 6.13. Representations and Warranties of Indenture Trustee. 50 SECTION 6.14. Annual Report by Independent Registered Public Accountants 51 SECTION 6.15. Custody of Transition Bond Collateral. 51 ARTICLE VII HOLDERS’ LISTS AND REPORTS 52 SECTION 7.01. Issuer To Furnish Indenture Trustee Names and Addresses of Holders 52 SECTION 7.02. Preservation of Information;Communications to Holders. 52 SECTION 7.03. Reports by Issuer. 52 SECTION 7.04. Reports by Indenture Trustee 53 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES 53 SECTION 8.01. Collection of Money. 53 SECTION 8.02. Collection Account and REP Deposit Accounts. 53 SECTION 8.03. General Provisions Regarding the Collection Account. 57 SECTION 8.04. Release of Transition Bond Collateral. 58 SECTION 8.05. Opinion of Counsel. 59 SECTION 8.06. Reports by Independent Registered Public Accountants. 59 ARTICLE IX SUPPLEMENTAL INDENTURES 60 SECTION 9.01. Supplemental Indentures Without Consent of Holders. 60 SECTION 9.02. Supplemental Indentures with Consent of Holders. 61 SECTION 9.03. PUCT Condition. 62 SECTION 9.04. Execution of Supplemental Indentures. 64 SECTION 9.05. Effect of Supplemental Indenture. 64 SECTION 9.06. Conformity with Trust Indenture Act. 64 SECTION 9.07. Reference in Transition Bonds to Supplemental Indentures 64 ARTICLE X MISCELLANEOUS 64 SECTION 10.01. Compliance Certificates and Opinions, etc. 64 SECTION 10.02. Form of Documents Delivered to Indenture Trustee. 66 SECTION 10.03. Acts of Holders. 67 SECTION 10.04. Notices, etc., to Indenture Trustee, Issuer and Rating Agencies. 67 SECTION 10.05. Notices to Holders; Waiver. 68 SECTION 10.06. [Reserved] 69 SECTION 10.07. Conflict with Trust Indenture Act 69 SECTION 10.08. Effect of Headings and Table of Contents. 69 SECTION 10.09. Successors and Assigns. 69 SECTION 10.10. Severability. 69 SECTION 10.11. Benefits of Indenture. 69 SECTION 10.12. Legal Holidays. 70 SECTION 10.13. GOVERNING LAW. 70 SECTION 10.14. Counterparts 70 SECTION 10.15. Recording of Indenture. 70 SECTION 10.16. Issuer Obligation. 70 SECTION 10.17. No Recourse to Issuer. 71 SECTION 10.18. Basic Documents. 71 SECTION 10.19. No Petition 71 SECTION 10.20. Securities Intermediary. 71 iii EXHIBITS AND SCHEDULES EXHIBIT A Form of Transition Bonds EXHIBIT B Form of Series Supplement EXHIBIT C Servicing Criteria to be Addressed by Indenture Trustee in Assessment of Compliance APPENDIX APPENDIX A
